Citation Nr: 0730471	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an effective date prior to April 20, 1995 for 
the grant of service connection for a mood disorder with 
mixed features.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to October 1976.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for a mood disorder with mixed features, evaluated 
at 70 percent, effective from April 20, 1995.  The veteran 
has not disagreed with the assigned disability evaluation.  
In July 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

At the July 2007 hearing, the veteran claimed that May 1979 
and November 1981 decisions that denied service connection 
for a nervous condition contained clear and unmistakable 
error (CUE).  He alleges that service medical records (SMRs) 
associated with the claims file in 1979 and 1981 showed that 
he had suffered a head injury and subsequently experienced 
headaches and nervous problems.  He notes that the RO stated 
in the May 1979 and November 1981 decisions that SMRs did not 
show evidence of a nervous condition.  He argues it was CUE 
for the RO to find that his SMRs did not contain such 
evidence when it has subsequently reopened and granted his 
claim based on evidence of injury and treatment during 
service.  The RO has not adjudicated the veteran's 
allegations of CUE in May 1979 and November 1981 rating 
decisions.  As allegations of CUE are inextricably 
intertwined with the earlier effective date issue on appeal, 
both issues must be adequately addressed prior to final 
adjudication of the veteran's claim for an earlier effective 
date for the grant of service connection for a mood disorder 
with mixed features.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).
Accordingly, the case is REMANDED for the following:

1.  The RO should adjudicate the CUE 
claims and notify the veteran of the 
decision and of his appellate rights.  If 
the CUE claims are denied and the veteran 
files a timely notice of disagreement, the 
RO should issue an appropriate statement 
of the case (SOC) and notify the veteran 
that the matters will be before the Board 
only if a timely substantive appeal is 
submitted.

2.  The RO should then readjudicate the 
earlier effective date claim for the grant 
of service connection for mood disorder 
with mixed features, considering the 
determinations in the CUE claims.  If the 
effective date claim remains denied, the 
RO should issue an appropriate 
supplemental SOC and give the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

